[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS RENEWED MOTION FOR SUMMARY JUDGMENT
Defendant has made a renewed motion for summary judgment, claiming that Scrapchansky v. Plainfield, 226 Conn. 446 (1993) clarifies the Connecticut Recreational Land Use Act (general statutes 52-557f through 52-557i) so as to warrant this court to reconsider its denial of defendants' prior motion for summary judgment dated July 17, 1992 and reported in7 Conn. L. Rptr. No. 4, 116 (August 17, 1993) Wagner, J.
While Scrapchansky makes clear that the listing of recreation purpose in 52-557f. (4) is not exclusive, the basic reasoning of this court's prior decision does not appear to be otherwise affected.
Motion for Summary Judgment denied.
Wagner, J. CT Page 10635